Citation Nr: 1419915	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-49 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, from October 1971 to July 1973, and from December 1976 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was provided a VA compensation examination in October 2009.  However, the examiner apparently did not have the claims file available to review the history of the service-connected disabilities forming the basis of this derivative TDIU claim.  Moreover, and even more importantly, although the examiner assessed the severity of the service-connected disabilities - since, at the time, the Veteran also was claiming entitlement to higher ratings for these service-connected disabilities, also had another claim pending of entitlement to service connection for yet another condition, the examiner did not offer any opinion on whether the Veteran is unemployable on account of his service-connected disabilities.  This opinion is critically necessary to deciding this TDIU claim.

Also, only a scant few VA treatment records have been associated with the claims file since 2010, so for some 4 years.  The Appeals Management Center (AMC) or RO therefore should take this opportunity to obtain all more recent treatment records, if relevant to this TDIU claim.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain copies of all relevant VA treatment records since 2010 if relevant, meaning concerning evaluation or treatment of the Veteran's service-connected disabilities (namely, the edema of his lower extremities, left and right, and prostatitis).  Associate these additional records with the claims file so they may be considered in deciding his TDIU claim.

2.  Upon receipt of all additional records, arrange for another VA compensation examination to determine the impact of the Veteran's service-connected disabilities on his employability.  The claims file must be available for review and such review should be noted in the report.

a) The examiner must provide an opinion on whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.

b) In rendering this opinion, the examiner is advised of the following:

* The service-connected disabilities consist of bilateral (left and right) lower extremity edema and prostatitis.

* Consideration must be given to the Veteran's level of education, training, and prior work experience, but not to his age or other disabilities that are not service connected.

* It is most essential the examiner discuss the medical rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If, per chance, the examiner determines that a physically-demanding job is no longer a viable possibility, but that a sedentary one still is, then there has to be sufficient explanation of how this comports with the Veteran's level of education, training, and prior work experience, so would still constitute substantially gainful employment and not just instead employment that is marginal.

3.  Review the examination report to ensure it complies with this remand directive and, if it does not, return it to the examiner for all necessary additional information.

4.  Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



